DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on 10 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the step of editing the strut thickness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
NOTE: It seems claim 3 should depend from claim 2 which recited editing of the strut thickness. 
Claim 16 recites the limitation "the reticulated foam" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 has an improper Markush group form. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
NOTE: Claim 16 should be amended to read:
The method according to claim 1, wherein the foam is selected from the group consisting of polyurethane foam, carbon foam, ceramic coated carbon foam and metal coated carbon foam. 
Claim 17 recites the limitation "the reticulated foam" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 has an improper Markush group form. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
NOTE: Claim 17 should be amended to read:
The method according to claim 1, wherein the foam is selected from the group consisting of aluminum coated carbon foam, copper coated carbon foam, nickel coated carbon foam, silicon carbide coated carbon foam, tantalum coated carbon foam, titanium nitride coated carbon foam, titanium carbide coated carbon foam and chromium coated carbon foam. 
Allowable Subject Matter
Claim1-2, and 4-15 are allowed.
Claims 3, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Wei (US 20180296343) discloses a process for forming a porous implant that comprises obtaining an image of the tissue repair site, generating a 3-D digital model of the implant based on the 3-D image and using a processor to print the 3D model using a 3D printer. The printer prints the implant material and porogen in a layered fashion to form the implant.  Wei fails to disclose providing an artificial foam, scanning the foam and providing a digital model based on the foam; editing the digital porous model and using the model to form a porous block, editing the porous block to form a digital implant model and using a 3D printer to form the implant based on the digital implant model. Wei uses the actual repair site to form its digital model.  
Chatzistavrou et al. (US 2020/0330510) discloses using a polymer foam replication technique to form a glass-ceramic scaffold (see 0383) that mimics the natural microstructure of cancellous bone (see 0383). The process comprises providing fully reticulated polyurethane foam, cutting the foam into cubes and cleaning them. The foams were soaked in the slurry of glass-ceramic slurry, excess slurry was removed and the foams were allowed to dry, sintered and cooled (see 0385-0387). 
Vanasse et al. (US 2014/0025181) discloses  a process for forming an implant which comprises obtaining a bone sample; scanning the bone sample to form a 3D model of the bone; cutting the design to form mesh regions, forming a porous region on the digital representation and using 3D printing to form the implant (see abstract). Vanasse et al. fails to disclose using an artificial foam to produce the porous model.   
Turnbull et al. “3D bioactive composite scaffolds for bone tissue engineering” discloses the use of the 3D printing to form bone scaffolds. The 3D process comprises loading a CAD model of the scaffold into a 3D printer and allowing the printer to produce the model using an additive process. The printing method can be stereolithography, fused deposition monitoring and selective laser sintering (See section 3.2).  
Li (WO 2006/091097) discloses obtaining metal sheets or foil, obtaining a digital image of the bone to be chosen, 2D digital slices of the bone are obtained using micro-CT scanning, the slices are manipulated, the manipulated slices are used to form a photomask, and the metal is etched to form the 2D metal copy of the digital slice of the bone (see page 12, lines 5-30)
Kaplan (US 5282861) discloses a process for forming a cancellous bone substitute by providing a reticulated porous substrate and applying a tantalum metal over the porous substrate in order to provide the bone substitute material (see abstract, claims).
The cited prior art fails to teach or suggest providing an artificial foam, scanning the foam and providing a digital model based on the foam; editing the digital porous model and using the model to form a porous block, editing the porous block to form a digital implant model and using a 3D printer to form the implant based on the digital implant model.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715